UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2344


In re: DAVID MEYERS,

                    Petitioner.



            On Petition for Writ of Mandamus. (7:18-cv-00460-MFU-RSB)


Submitted: February 4, 2019                                       Decided: February 7, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Meyers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Meyers petitions for a writ of mandamus seeking an order directing the

district court to process his actions and petitions. We conclude that Meyers is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). We have reviewed the petition and

conclude that Meyers has not shown a clear right to the relief sought. Accordingly,

although we grant leave to proceed under the Prison Litigation Reform Act without

prepayment of fees, we deny the petition for writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2